DETAILED ACTION
Claims 1-20 are pending for examination. Claims 1-5, 11-15 and 20 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/954844 filed on 12/30/2019.

Response to Arguments
Applicant’s arguments with respect to claim 1 and both independent claims 11 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for matter specifically challenged in the argument. Upon further consideration of amendments, a new grounds of rejection is made in view of the Nishi et al reference, cited below. Further, the amendments made to claims 5 and 15 has also introduced the Hannuksela reference (referred to as Hannuksela-2). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 16,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al, US 2007/0183676 A1 (Hannuksela), in view of Zhu et al, US 2013/0113996 A1 (Zhu) and Nishi et al, US 2020/0236371 A1 (Nishi).

Regarding Claim 1, Hannuksela discloses a method of aligning across layers in a coded video stream, executable by a processor, comprising: 
decoding a video bitstream having multiple layers (Hannuksela [0111] - Adding a sub-picture coding layer between picture and slice layers. The sub-picture coding layer shall form so-called sub-pictures (SP) which are typically rectangular (foreground region SPs or FR SPs) except for the so-called background region (BR) SP); 
identifying one or more subpicture regions from among the multiple layers of the decoded video bitstream (Hannuksela [0111] - Adding a sub-picture coding layer between picture and slice layers. The sub-picture coding layer shall form so-called sub-pictures (SP) which are typically rectangular (foreground region SPs or FR SPs) except for the so-called background region (BR) SP).
However, Hannuksela does not explicitly disclose the aligning of the one or more subpictures across the multiple layers and wherein, based on a network abstraction layer (NAL) unit having a nal_unit_type equal to STSA_NUT, a TemporalID of a NAL unit in a reference picture list is different than a TemporalID of the NAL unit having the nal_unit_type equal to STSA_NUT.
Zhu teaches the aligning of the one or more subpictures across the multiple layers (Zhu [0017], Fig.1 – The background picture is labeled as a master layer 110 and the foreground picture is labeled as a slave layer 120.  In one embodiment, the location of the slave layer 120 is defined with respect to the master layer 110 as a pair of offsets (a horizontal offset and a vertical offset).  The aspect ratio and the resolution of the slave layer 120 are also determined according to the desired display region in the master layer 110. The master layer and slave layers can be defined with respect to a fixed picture/video called anchor picture/video so that the location, scaling and other PIP information are aligned for all layers).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have the aligning of the one or more subpictures across the multiple layers, as taught by Zhu. One would be motivated as the alignments provide uniformity in the different layers to be displayed.
Nishi teaches a method wherein, based on a network abstraction layer (NAL) unit having a nal_unit_type equal to STSA_NUT, a TemporalID of a NAL unit in a reference picture list is different than a TemporalID of the NAL unit having the nal_unit_type equal to STSA_NUT (Nishi [0630] – FIG. 20B, encoder 100 encodes a PPS which is referred to in a temporal layer having the temporal ID assigned to an STSA picture before encoding the STSA picture. Also the PPS which is encoded at this time is assigned with the same temporal ID as the temporal ID assigned to the STSA picture; [0631] – FIG. 20B, picture p6 assigned with 2 as a temporal ID is the STSA picture. In this case, encoder 100 encodes PPS2 which is referred to in temporal layer 2 before encoding picture p6. PPS2 which is encoded at this time may be assigned with 2 as a temporal ID; [0633] – Decoder 200 decodes the PPS which is referred to in the temporal layer having the temporal ID assigned to the STSA picture before decoding the STSA picture. Also the PPS which is decoded at this time is assigned with the same temporal ID as the temporal ID assigned to the STSA picture; [0634] – FIG. 20B, picture p6 assigned with 2 as a temporal ID is the STSA picture. Accordingly, decoder 200 decodes PPS2 which is referred to in temporal layer 2 before decoding picture p6. Also PPS2 which is encoded at this time may be assigned with 2 as a temporal ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have a TemporalID of a NAL unit in a reference picture list is different than a TemporalID of the NAL unit having the nal_unit_type equal to STSA_NUT, as taught by Nishi. One would be motivated as the different PPS NAL units allow for different types of data for an image.

Regarding Claim 6, Hannuksela, in combination, further discloses the method of claim 1, wherein layout information of subpicture regions is signaled by parameter set data (Hannuksela [0123] – The use of the FR SPs is signaled in the parameter list of picture and sequence layer data; [0124]-[0136] – parameter data can be found in the slice headers provided). 

Regarding Claim 7, Hannuksela, in combination, further discloses the method of claim 6, wherein the layout information comprises a size and a position associated with the subpicture regions (Hannuksela [0123]-[0133] – The use of the FR SPs is signaled in the parameter list of picture and sequence layer data. When sub-pictures are in use, the slice header is as follows: SubPictureInfo 0: Sub-picture attributes are the same as the attributes of a Sub-picture having the same ID in the previous picture. This value is useful especially in the independent Sub-picture coding mode. 2: Sub-picture location and size is defined in the following four codewords. If independent sub-picture coding is in use, the following four code words remains the same within a group of blocks. A repetition of the codewords is allowed for error resiliency purposes).

Regarding Claim 8, Hannuksela, in combination, further discloses the method of claim 6, wherein one or more of the subpicture regions may be relocated and displayed based on the layout information (Hannuksela [0119] – In block 520 it is then checked whether the position and size of each FR SP is known. In independent sup-picture decoding mode, the position and size of sub-pictures can be changed only in INTRA pictures). 

With regard to claim 11, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 11. [Hannuksela further discloses a computer system for aligning across layers in a coded video stream, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (see Hannuksela [0199])].

With regard to claim 16, the claim limitations are essentially the same as claim 6 but in a different embodiment. Therefore, the rational used to reject claim 6 is applied to claim 16.

With regard to claim 17, the claim limitations are essentially the same as claim 8 but in a different embodiment. Therefore, the rational used to reject claim 8 is applied to claim 17.

With regard to claim 20, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 20. [Hannuksela further discloses a non-transitory computer readable medium having stored thereon a computer program for aligning across layers in a coded video stream (see Hannuksela [0199])].


Claims 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, Zhu and Nishi, in view of Rusanovskyy et al, US 2014/0301463 A1 (Rusanovskyy).

Regarding Claim 9, Hannuksela, Zhu and Nishi teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value.
Rusanovskyy teaches each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value (Rusanovskyy [0257] – The aforementioned motion information for a PU may comprise one or more of the following: 3) Reference picture index in the reference picture list0 and/or an identifier of a reference picture pointed to by the Motion vector corresponding to reference picture list 0, where the identifier of a reference picture may be for example a picture order count value, a layer identifier value (for inter-layer prediction), or a pair of a picture order count value and a layer identifier value). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela so each subpicture region may be coded as an independent layer corresponding to a local region having a unique layer identification value, as taught by Rusanovskyy. One would be motivated as the layer ID can for call specific layers.

Regarding Claim 10, Hannuksela, Zhu, Nishi and Rusanovskyy teach the method of claim 9, as outlined above.
However, Hannuksela does not explicitly disclose each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit.
Rusanovskyy teaches each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit (Rusanovskyy [0257] – The aforementioned motion information for a PU may comprise one or more of the following: 3) Reference picture index in the reference picture list0 and/or an identifier of a reference picture pointed to by the Motion vector corresponding to reference picture list 0, where the identifier of a reference picture may be for example a picture order count value, a layer identifier value (for inter-layer prediction), or a pair of a picture order count value and a layer identifier value; [0608] – A view identifier value may be used to indicate the correspondence of texture and depth views having the same time instant, such as a picture order count value and/or an output timestamp). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela for each of the subpicture regions corresponding to the independent layers has a unique picture order count value within a respective access unit, as taught by Rusanovskyy. One would be motivated as the POC can be narrowed to specific portions of a captured scene.

With regard to claim 18, the claim limitations are essentially the same as claim 9 but in a different embodiment. Therefore, the rational used to reject claim 9 is applied to claim 18.

With regard to claim 19, the claim limitations are essentially the same as claim 10 but in a different embodiment. Therefore, the rational used to reject claim 10 is applied to claim 19.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, Zhu and Nishi, in view of Hannuksela, US 2015/0195577 A1 (Hannuksela-2).

Regarding Claim 5, Hannuksela, Zhu and Nishi teach the method of claim 1, as outlined above.
However, Hannuksela does not explicitly disclose a nuh_layer_id of the NAL unit in the reference picture list is different from a nuh_layer_id of the NAL unit having the nal_unit_type equal to the STSA_NUT.
Hannuksela-2 teaches a nuh_layer_id of the NAL unit in the reference picture list is different from a nuh_layer_id of the NAL unit having the nal_unit_type equal to the STSA_NUT (Hannuksela-2 [0102] – When the value of nal_unit_type is equal to TRAIL_N, TSA_N, STSA_N, RADL_N, RASL_N, RSV_VCL_N10, RSV_VCL_N12, or RSV_VCL_N14, the decoded picture is not used as a reference for any other picture of the same nuh_layer_id and temporal sub-layer. That is, in the HEVC standard, when the value of nal_unit_type is equal to TRAIL_N, TSA_N, STSA_N, RADL_N, RASL_N, RSV_VCL_N10, RSV_VCL_N12, or RSV_VCL_N14, the decoded picture is not included in any of RefPicSetStCurrBefore, RefPicSetStCurrAfter and RefPicSetLtCurr of any picture with the same value of TemporalId). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Hannuksela to have a nuh_layer_id of the NAL unit in the reference picture list that is different from a nuh_layer_id of the NAL unit having the nal_unit_type equal to the STSA_NUT, as taught by Hannuksela-2. One would be motivated as the different NAL unit ID’s indicate the different types of pictures in a video stream.

With regard to claim 15, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 15.

Allowable Subject Matter
Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483